DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  shaft seat 27 (see paragraph 0037, line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hoop mounting base is connected to the handle in a threaded manner” (see claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities:  
Page 7, paragraph 0034, lines 9-10, the phrase “hoop mounting base 2 is fixed to the handle 1 or is detachably connected to the handle 1 in a threaded manner” is unclear since Figure 6 of the application shows the hoop mounting base 2 being inserted into the handle 1, but there is neither a threaded nor screw type connection being shown in Figure 6;
Page 7, paragraph 0035, line 4, the phrase “23 and the spring 24” should be replaced with --24 and the spring 22-- and the term “buckle 23” should be replaced with --buckle 24-- in order to properly denote the buckle 24 and spring 22;

Page 7, paragraph 0035, line 6, the term “buckle 23” should be replaced with --buckle 24-- in order to properly denote the buckle 24 and the term “spring 24” should be replaced with --spring 22-- in order to properly denote the spring 22;
Page 7, paragraph 0035, line 7, the term “spring 24” should be replaced with --spring 22-- in order to properly denote the spring 22; and
Page 7, paragraph 0035, line 8, both occurrences of the term “buckle 23” should be replaced with --buckle 24-- in order to properly denote the buckle 24.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 2, the terms “one said clamping groove” and “the other clamping groove” render the claims vague and indefinite since they lack antecedent basis and fail to positively refer back to the initially recited term of “two clamping 
In regard to claim 10, the phrase “wherein the hoop mounting base is connected with the handle in a threaded manner” renders the claim vague and indefinite since in Figure 6 of the application, it appears that the hoop mounting base 2 is merely inserted into the handle 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ertel et al. 2,939,238 in view of GB 425,565 to Coton and JP 2013-230118 to Ichikawa.
Ertel et al. discloses a dip net provided with a lockable and foldable handle, comprising a handle (1), a hoop (2) and a hoop mounting base (8), wherein the hoop mounting base is fixed to a front end of the handle (via 9) and comprises a base body (8-10), a rotary shaft (5-7) and a lock device (13, 16), and the rotary shaft (5-7) and the lock device are both mounted in the base body (see Figs. 2, 4, 5); a connecting piece (ends of 2 connected to each of 5) is arranged at a rear side of the hoop (curved portions of 2 attached to 5-7; see Fig. 4) and are respectively connected with two ends of the rotary shaft (ends of 5-7; see Fig. 4); the rotary shaft is provided with a single 
In regard to claim 6, Ertel et al., Coton, and Ichikawa disclose wherein an included angle between the two clamping grooves (76, 78 of Ichikawa) is 180° (see Fig. 6 of Ichikawa).
In regard to claim 10, Ertel et al., Coton, and Ichikawa disclose wherein the hoop mounting base (8 of Ertel et al.) is connected with the handle (1 of Ertel et al.) in a threaded manner (via 12, 13 of Ertel et al.).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ertel et al. 2,939,238 in view of GB 425,565 to Coton and JP 2013-230118 to Ichikawa as 1 above, and further in view of GB 2,325,841 to Hemming and Kalmus 2,739,403.
Ertel et al., Coton, and Ichikawa do not disclose wherein an outer side of the handle is wrapped with an outer ferrule which is made from a buoyant material.  Hemming discloses an outer side of the handle (k in Fig. 4) is wrapped with an outer ferrule (tube of buoyant material m) which is made from a buoyant material.  It would have been obvious to one of ordinary skill in the art to modify the net of Ertel et al., Coton, and Ichikawa such that an outer surface of the handle is wrapped with an outer ferrule which is made from a buoyant material in view of Hemming in order to prevent the net from sinking in the body of water in the event that the net is dropped by the user in a body of water.  Ertel et al., Coton, and Ichikawa and Hemming do not disclose a surface of the outer ferrule is provided with a plurality of anti-slip pits.  Kalmus discloses an outer side of the handle (25 of 5) wrapped with an outer ferrule (26) which is made from a material (rubber) and a surface of the outer ferrule is provided with a plurality of anti-slip pits (see Fig. 7 wherein 26 has pits extending into the body of 26).  It would have been obvious to one of ordinary skill in the art to modify the outer ferrule of Ertel et al., Coton, and Ichikawa and Hemming such that it has a plurality of anti-slip pits in view of Kalmus in order to provide means for frictionally engaging a hand of the user to prevent the net from easily slipping out of the hand of the user when the net is used in wet environments.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ertel et al. 2,939,238 in view of GB 425,565 to Coton and JP 2013-230118 to Ichikawa as applied to claim 1 above, and further in view of Jacob 3,023,530 or Ziebell 2,657,491.
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ertel et al. 2,939,238 in view of GB 425,565 to Coton and JP 2013-230118 to Ichikawa as applied to claim 1 above, and further in view of FR 456,581 to Adenot.
Ertel et al., Coton, and Ichikawa do not disclose wherein an end cover is arranged at a front end of the base body and is connected with the base body in a buckled manner.  Adenot discloses a net with a handle (a); a hoop (b); and a hoop mounting base d, g); an end cover (f) is arranged at a front end of the base body (top end of d) and is connected with the base body in a buckled manner (via e; see Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the net of Ertel et al., Coton, and Ichikawa such that an end cover is arranged at a front end of the base body and is connected with the base body in a buckled manner in view of Adenot in order to protect the rotary shaft and lock device within the hoop mounting base from damage during use, storage or transport of the net.
Claims 1, 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-230118 to Ichikawa in view of GB 425,565 to Coton.

In regard to claim 6, Ichikawa disclose wherein an included angle between the two clamping grooves (76, 78 of Ichikawa) is 180° (see Fig. 6 of Ichikawa).
In regard to claim 10, Ichikawa discloses wherein the hoop mounting base (22) is connected with the handle (16, 18 or 12) in a threaded manner (74 threadedly connects to 18).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-230118 to Ichikawa in view of GB 425,565 to Coton as applied to claim 1 above, and further in view of GB 2,325,841 to Hemming and Kalmus 2,739,403.
Ichikawa and Coton do not disclose wherein an outer side of the handle is wrapped with an outer ferrule which is made from a buoyant material.  Hemming discloses an outer side of the handle (k in Fig. 4) is wrapped with an outer ferrule (tube of buoyant material m) which is made from a buoyant material.  It would have been obvious to one of ordinary skill in the art to modify the net of Ichikawa and Coton such that an outer surface of the handle is wrapped with an outer ferrule which is made from a buoyant material in view of Hemming in order to prevent the net from sinking in the body of water in the event that the net is dropped by the user in a body of water.  Ichikawa, Coton, and Hemming do not disclose a surface of the outer ferrule is provided with a plurality of anti-slip pits.  Kalmus discloses an outer side of the handle (25 of 5) wrapped with an outer ferrule (26) which is made from a material (rubber) and a surface of the outer ferrule is provided with a plurality of anti-slip pits (see Fig. 7 wherein 26 has pits extending into the body of 26).  It would have been obvious to one of ordinary skill .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-230118 to Ichikawa in view of GB 425,565 to Coton as applied to claim 1 above, and further in view of Jacob 3,023,530 or Ziebell 2,657,491.
Ichikawa and Coton do not disclose wherein a strap is fixed to a rear end of the handle.  Jacob and Ziebell disclose a strap (32 for supporting over the shoulder of the user OR 49 fastened to clothing of fisherman) affixed to a rear end of the handle (14 OR 34).  It would have been obvious to one of ordinary skill in the art to modify the net of Ichikawa and Coton such that a strap is fixed to a rear end of the handle in view of Jacob or in order to provide means for supporting the net on the shoulder of the user or to the clothing of the user during non use.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-230118 to Ichikawa in view of GB 425,565 to Coton as applied to claim 1 above, and further in view of FR 456,581 to Adenot.
Ichikawa and Coton do not disclose wherein an end cover is arranged at a front end of the base body and is connected with the base body in a buckled manner.  Adenot discloses a net with a handle (a); a hoop (b); and a hoop mounting base d, g); an end cover (f) is arranged at a front end of the base body (top end of d) and is connected with the base body in a buckled manner (via e; see Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the net of Ichikawa and Coton .

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA